UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6664



DAVID MEYERS,

                                               Plaintiff - Appellant,

          versus


CITY OF PETERSBURG, City Treasurer; RAY E.
RICHARDSON,   Detective;  B.   B.   RHODES,
Magistrate; CASSANDRA BURNS, Attorney of
Commonwealth,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-03-248)


Submitted:   July 29, 2003                 Decided:   October 10, 2003


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       David Meyers appeals the district court’s order dismissing his

42 U.S.C. § 1983 (2000) complaint on the ground that his claim was

not ripe for judicial determination. Meyers failed to preserve the

issue for our review by failing to raise this issue in his informal

brief.    See 4th Cir. R. 34(b).

       Accordingly, we affirm the judgment of the district court. We

deny Meyers’ motion for summary judgment, motion for right to a

trial, bail and conflict free counsel and motion for “Offer to

prove drug investigation ‘kingpin’ special trust account section

52-4.3 Code of Virginia” filed with this Court.          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2